Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered August 5, 2002, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of four years, unanimously affirmed.
The introduction of a nontestifying codefendant’s plea allocution violated Crawford v Washington (541 US 36 [2004]). This evidence was clearly received for its truth with regard to the issue of whether or not a robbery occurred, and the record fails to support the People’s arguments in favor of its admissibility. However, the error was harmless beyond a reasonable doubt (see e.g. People v Hopkins, 13 AD3d 303 [2004]). Without reference to the inadmissible plea allocution, there was overwhelming evidence compelling the conclusion that the incident in question was a robbery, and not an altercation as claimed by defendant. Concur—Tom, J.E, Andrias, Sullivan, Nardelli and Williams, JJ.